Title: To Thomas Jefferson from James Mease, 28 July 1808
From: Mease, James
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philadelphia July 28. 1808
                  
                  The accompanying Seeds were Sent to me to be forwarded to you.—The freind who gave them to me, received them from Frazer. I beleive they are a new variety of turnip; but it is more than probable that they will not turn out of more Consequence that his boasted grass Seed, which he Sold in London for one guinea the pint, and which is considered a nuisance in the dozen fields about Lancaster, as Dr Muhlenbergh told me.—That you May long live to enjoy the happy reflections arising from your patriotic and well Spent life is the Sincere prayer of 
                  your Sincere and obliged Servt
                  
                     James Mease 
                     
                  
               